RHONDA K WOOD, Judge, concurring. I concur with the decision to affirm the circuit court’s ruling not to suppress the appellant’s statement because he was not in custody at the time he confessed to the rape. Although my colleagues agree that he. was not in custody, they go further to discuss the appellant’s argument that his confession should be excluded because he invoked his Fifth Amendment right to counsel. An individual cannot invoke the Fifth Amendment right to counsel when he is not in custody. United States v. Ellison, 632 F.3d 727 (1st Cir.2010) (Souter, J.). Once our court found that the appellant was not in custody, the Miranda analysis ends and the examination of further facts is superfluous. Iiol believe it to be merely advisory to discuss whether the appellant’s statements and actions would have been an invocation of his right to counsel had he actually been in custody. Our court does not issue advisory opinions. See City of Clinton v. Southern Paramedic Services, Inc., 2012 Ark. 88, 387 S.W.3d 137; Chambers v. State, 2012 Ark. 407, 424 S.W.3d 296 (Danielson, J., concurring). For this reason I concur solely in the disposition of the case as to the circuit court’s determination that the appellant was not in custody and therefore could not invoke his right to counsel.